Citation Nr: 0201761	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Whether a June 1979 RO decision was based on clear and 
unmistakable error (CUE) in failing to grant a single 10 
percent rating for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision that found there was 
no CUE in a June 1979 RO decision in failing to grant a 
single 10 percent rating for multiple noncompensable service-
connected disabilities under 38 C.F.R. § 3.324.  A motion by 
the veteran to advance his appeal on the Board's docket was 
recently granted pursuant to 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

A final June 1979 RO decision reduced the rating for a 
service-connected right knee disorder from 10 percent to 0 
percent, and reduced the rating for a service-connected left 
knee disorder from 10 percent to 0 percent.  Based on the 
evidence of record and law as then in effect, this June 1979 
RO decision was not undebatably erroneous in failing to grant 
a single 10 percent rating for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.


CONCLUSION OF LAW

The June 1979 RO decision was not based on CUE in failing to 
grant a single 10 percent rating for multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324.  
38 U.S.C.A. § 5109A (West Supp. 2001); 38 C.F.R. § 3.105 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty in the United States Air 
Force from June 1973 to March 1976.  His service medical 
records note chondromalacia patella of both knees.  

Shortly after service, the veteran claimed service connection 
for disabilities of both knees.

On VA examination in October 1976, the diagnosis was 
chondromalacia of the knees.  

By RO rating decision in November 1976, service connection 
was established for chondromalacia of the right knee (rated 
10 percent) and left knee (rated 10 percent), effective March 
13, 1976 (day after separation from service).

A March 1978 VA outpatient record notes the veteran 
complained of pain in his knees.  On examination, both knee 
joints were stable, there was no evidence of fluids or 
inflammation, and there was full range of motion.

A statement from the veteran's private physician was received 
in January 1979, noting the veteran was treated that month 
and earlier for multiple complaints.  It was noted the 
veteran complained of chronic pain of both knees, as well as 
frequent pain in the hips and left foot, aggravated by weight 
lifting and prolonged standing.  The veteran reported he was 
unable to keep a job.  The doctor stated there was moderate 
limitation of the hips and legs, but no specific measurements 
in degrees were provided.  The diagnoses were chondromalacia 
of both knees, and chronic pain in both knees, hips, and left 
foot.

The veteran underwent a VA examination in May 1979.  He 
reported that the last treatment for his knees was in January 
1979, when he took some pain pills, and he was not currently 
being treated for the problem.  His complaints included knee 
pains running down to the legs, dull pains during daytime, 
and sharp pains at night and early in the morning.  He also 
complained of pain running from the right hip down to the 
right knee joint.  The examiner noted the veteran came late 
to the examination and had been drinking until early that 
morning.  On examination, the veteran had an odor of alcohol 
on his breath and had fine tremors of his hands.  His gait 
was normal, and he did not have any difficulties in dressing, 
undressing, or changing his position on the examination 
table.  No gross deformity of the knee joints was noted, and 
the knee joints were stable with no evidence of  laxity of 
ligaments.  There was no evidence of effusion or tenderness.  
McMurray sign was negative bilaterally, and the range of 
motion was full.  No quadriceps atrophy was noted.  Passive 
motion of patellar and pressure to the patellar did not cause 
any tenderness or pain.  He was able to squat all the way.  
Heel gait was normal.  The accompanying X-rays of the knees 
and hip were negative.  The diagnosis was knee pains, which 
had previously been diagnosed as chondromalacia, with 
negative X-rays and physical examination.

In a June 1979 rating decision, the RO reduced the 
evaluations for service-connected chondromalacia of the right 
knee to 0 percent and for service-connected chondromalacia of 
the left knee to 0 percent, effective September 1, 1979.  The 
RO did not address whether a single 10 percent rating for 
multiple noncompensable disabilities was warranted under 
38 C.F.R. § 3.324.  

The veteran appealed the June 1979 RO decision which reduced 
the ratings for his right and left knee conditions.  In his 
notice of disagreeement and substantive appeal, he asserted 
he was entitled to compensable ratings for the conditions and 
that they interfered with employment.  

VA educational benefits records in the claims folder note the 
veteran received such benefits from 1979 to 1981 for 
vocational and college degree programs, although there were 
no details of any employment during this time.

In a May 1981 decision, the Board denied compensable ratings 
for the service-connected right and left knee disabilities, 
and held that the reduction in the ratings was proper.

There are later medical records concerning the knees, and the 
RO periodically denied compensable ratings for the 
conditions.  On July 8, 1997, the RO received another claim 
for increased ratings for the right and left knee conditions.  
The RO obtained recent medical records and also provided a VA 
examination in April 1998.  The VA examination diagnosed 
chondromalacia of the knees, and at the examination the 
veteran reported he just left a job as a laborer which he 
could not do because of knee problems.

In a June 1998 decision, the RO continued the noncompensable 
schedular ratings for the right and left knee disabilities.  
However, effective, July 8, 1997 (date of claim), the RO 
assigned a single 10 percent rating based on multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

In February 2000 and later statements, the veteran asserted 
there was CUE in the June 1979 RO decision in failing to 
assign a single 10 percent rating based on multiple 
noncompensable service-connected right and left knee 
disabilities under 38 C.F.R. § 3.324.  He said he had the 
same condition in 1979 as he had in 1998 when the RO granted 
this benefit.  He maintained that the current 10 percent 
rating based on multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 should therefor be 
effective in 1979.

II.  Analysis

During the pendency of the veteran's appeal, there were 
changes in the law concerning the VA's duty to notify a 
claimant as to evidence needed to substantiate a claim, and 
concerning the VA's duty to assist a claimant in developing 
evidence.  See  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
However, these provisions are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).

The veteran contends that there was CUE in the June 1979 RO 
decision in failing to assign a single 10 percent rating 
under 38 C.F.R. § 3.324 based on multiple noncompensable 
service-connected right and left knee disabilities.  A June 
1998 RO decision assigned this particular benefit effective 
from a July 1997 claim, and the purpose of the veteran's CUE 
claim is to obtain an earlier effective date for the benefit.

The Board notes that the June 1979 RO decision reduced the 
schedular ratings for the right and left knee disorders to 
noncompensable, and that action was upheld and subsumed by a 
final May 1981 Board decision.  Consequently, this aspect of 
the June 1979 RO decision is not independently subject to 
review based on alleged CUE.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).  Given this 
procedural history, it is questionable whether the aspect of 
the June 1979 RO decision, dealing with failure to give a 
single 10 percent rating under 38 C.F.R. § 3.324, is subject 
to CUE review, but the Board will nonetheless do so.

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet.App. 302 
(2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

The pertinent regulation, 38 C.F.R. § 3.324, was the same at 
the time of the June 1979 RO decision as it is today.  Such 
regulation provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.

At the time of the June 1979 RO decision, the veteran did no 
specifically claim a single 10 percent rating under 38 C.F.R. 
§ 3.324 for multiple noncompensable service-connected 
conditions.  Moreover, this regulation appears to offer much 
discretion to the RO as to whether to assign such a rating, 
given that the regulation speaks in terms of "is authorized."  

The regulation, 38 C.F.R. § 3.324, requires not only that a 
veteran have multiple noncompensable service-connected 
disabilities, but also that they be of "such character as 
clearly to interfere with normal employability."  The 
evidence of record at the time of the June 1979 RO decision 
included a recent VA examination showing no objective right 
and left knee impairment.  The normal VA examination would 
support a finding of no interference with work.  While the 
veteran then contended that his knee problems interfered with 
employment, there was no independent evidence of record 
showing if and how this was so.  There was no evidence 
describing actual work or attempted work, nor evidence 
demonstrating how the knee problems clearly interfered with 
normal employability.  

The veteran's CUE argument essentially is a dispute with how 
the RO weighed the evidence in June 1979, and such is 
insufficient to justify a finding of CUE in a prior rating 
decision.  The veteran has not shown that any error in the 
June 1979 RO decision was of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Given the law in effect in June 1979, and the 
evidence then of record, there is no showing that the RO 
committed undebatable error in failing to assign a single 10 
percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected conditions.

For these reasons, the Board finds there was no CUE in the 
June 1979 RO decision in failing to assign a single 10 
percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected conditions.  Thus the CUE 
claim must be denied.


ORDER

The claim that there was CUE in a June 1979 RO decision, in 
failing to grant a single 10 percent rating for multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

